


EXHIBIT 10.9

GERON CORPORATION
2006 DIRECTORS’ STOCK OPTION PLAN
(As Amended and Restated Effective March 13, 2012)

1. Purposes of the Plan.            

           The purposes of this Amended and Restated 2006 Directors’ Stock
Option Plan are to attract and retain the best available personnel for service
as Directors of the Company, to provide additional incentive to the Outside
Directors of the Company to serve as Directors, and to encourage their continued
service on the Board.

           All options granted hereunder shall be “nonqualified stock options”.
Awards of Restricted Stock and Restricted Stock Units may also be granted under
this Plan.

2. Definitions.               As used herein, the following definitions shall
apply:   (a) “Award” shall mean an Option, a Restricted Stock award or a
Restricted Stock Unit award granted to an Outside Director pursuant to the Plan.
              (b) “Award Agreement” shall mean any written agreement, contract
or other instrument or document evidencing an Award, including through
electronic medium.   (c) “Board” shall mean the Board of Directors of the
Company.   (d) “Code” shall mean the Internal Revenue Code of 1986, as amended.
  (e) “Common Stock” shall mean the Common Stock of the Company.   (f) “Company”
shall mean Geron Corporation, a Delaware corporation.   (g) “Continuous Status
as a Director” shall mean the absence of any interruption or termination of
service as a Director.   (h) “Director” shall mean a member of the Board.   (i)
“Employee” shall mean any person, including officers and directors, employed by
the Company or any Parent or Subsidiary of the Company. The payment of a
director’s fee by the Company shall not be sufficient in and of itself to
constitute “employment” by the Company.   (j) “Exchange Act” shall mean the
Securities Exchange Act of 1934, as amended.   (k) “Option” shall mean a stock
option granted pursuant to the Plan. All Options shall be nonqualified stock
options (i.e., options that are not intended to qualify as incentive stock
options under Section 422 of the Code).   (l) “Outside Director” shall mean a
Director who is not an Employee.   (m) “Parent” shall mean a “parent
corporation”, whether now or hereafter existing, as defined in Section 424(e) of
the Code.   (n) “Participant” shall mean an Outside Director who receives an
Award.

1

--------------------------------------------------------------------------------




            (o) “Plan” shall mean this Amended and Restated 2006 Directors’
Stock Option Plan, as it may be amended from time to time.             (p)
“Restricted Stock” shall mean an Award of Shares granted to an Outside Director
pursuant to Section 11.   (q) “Restricted Stock Unit” shall mean an Award
granted pursuant to Section 12.   (r) “Share” shall mean a share of the Common
Stock, as adjusted in accordance with Section 14 of the Plan.   (s) “Subsidiary”
shall mean a “subsidiary corporation”, whether now or hereafter existing, as
defined in Section 424(f) of the Code.


3. Stock Subject to the Plan.            

           Subject to the provisions of Section 14 of the Plan, the maximum
aggregate number of Shares which may be issued pursuant to Awards granted under
the Plan is 2,500,000 Shares (the “Pool”) of Common Stock. The Shares may be
authorized, but unissued, or reacquired Common Stock.

           To the extent that an Award terminates, expires, or lapses for any
reason, any Shares subject to the Award shall again be available for the grant
of an Award pursuant to the Plan. If Shares which were acquired upon exercise of
an Option are subsequently repurchased by the Company, such Shares shall not in
any event be returned to the Plan and shall not become available for future
grant under the Plan. However, if unvested Shares of Restricted Stock are
repurchased by the Company at their original purchase price or forfeited back to
the Company for no consideration, such Shares shall become available for future
grant under the Plan.

4. Administration of and Grants of Awards under the Plan.            (a)
Administrator. Except as otherwise required herein, the Plan shall be
administered by the Board.            (b) Procedure for Grants. All grants of
Options pursuant to Section 5 shall be automatic and non-discretionary and shall
be made strictly in accordance with the provisions set forth in Section 5. In
addition, the Board may make discretionary grants of Options, Restricted Stock
or Restricted Stock Units.   (c) Powers of the Board. Subject to the provisions
and restrictions of the Plan, the Board shall have the authority, in its
discretion: (i) to determine, upon review of relevant information and in
accordance with Section 9(b) of the Plan, the fair market value of the Common
Stock; (ii) to determine the exercise price per share of Options to be granted,
which exercise price shall be determined in accordance with Section 9(a) of the
Plan; (iii) to interpret the Plan; (iv) to prescribe, amend and rescind rules
and regulations relating to the Plan; (v) to authorize any person to execute on
behalf of the Company any instrument required to effectuate the grant of an
Award previously granted hereunder; (vi) to make discretionary grants of
Options, Restricted Stock and Restricted Stock Units and to determine the terms
and conditions of such Awards, and (vii) to make all other determinations deemed
necessary or advisable for the administration of the Plan.   (d) Effect of
Board’s Decision. All decisions, determinations and interpretations of the Board
shall be final and binding on all Participants and any other holders of any
Awards granted under the Plan.   (e) Suspension or Termination of Option. If the
President or his or her designee reasonably believes that a Participant has
committed an act of misconduct, the President may suspend the Participant’s
right to exercise any Option pending a determination by the Board (excluding the
Outside Director accused of such misconduct). If the Board (excluding the
Outside Director accused of such misconduct) determines a Participant has
committed an act of embezzlement, fraud, dishonesty, nonpayment of an obligation
owed to the Company, breach of fiduciary duty or deliberate disregard of the
Company rules resulting in loss, damage or injury to the Company, or if a
Participant makes an unauthorized disclosure of any Company trade secret or
confidential information, engages in any conduct constituting unfair
competition, induces any Company customer to breach a contract with the Company
or induces any principal for whom the Company acts as agent to terminate such
agency relationship, neither the Participant nor his or her estate shall be
entitled to exercise any Option whatsoever and such Option shall immediately
terminate as of such determination (the “date of determination”). In making such
determination, the Board (excluding the Outside Director accused of such
misconduct) shall act fairly and shall give the Participant an opportunity to
appear and present evidence on Participant’s behalf at a hearing before the
Board or a committee of the Board.

2

--------------------------------------------------------------------------------




5. Automatic Grant Program.            (a) General. No person shall have any
discretion to select which Outside Directors shall be granted Awards or to
determine the number of Shares to be covered by Awards granted to Outside
Directors pursuant to this Section 5. Subject to the limitations set forth in
Section 5(d), Outside Directors shall receive automatic grants of Awards
pursuant to this Section 5 for the number of Shares set forth below.           
(b) First Option. Each Outside Director shall be automatically granted an Option
to purchase 70,000 Shares (the “First Option”) on the date on which such person
first becomes an Outside Director, whether through election by the stockholders
of the Company or appointment by the Board to fill a vacancy. For the avoidance
of doubt, unless otherwise determined by the Board, an Executive Chairman of the
Board, if any, shall not receive a First Option pursuant to this Section 5(b).  
(c) Subsequent Option. Each Outside Director, other than an Outside Director
whose First Option is being granted on the date of the Annual Meeting of the
Company’s stockholders, shall be automatically granted an Option to purchase
35,000 Shares (a “Subsequent Option”) on the date of the Annual Meeting of the
Company’s stockholders in each year of his service. For the avoidance of doubt,
unless otherwise determined by the Board, an Executive Chairman of the Board, if
any, shall not receive a Subsequent Option pursuant to this Section 5(c).   (d)
Limitations.   (i) Notwithstanding the provisions of subsections 5(b) or (c)
hereof, in the event that a grant would cause the number of Shares subject to
outstanding Awards plus the number of Shares previously issued pursuant to
Awards to exceed the Pool, then each such automatic grant shall be for that
number of Shares determined by dividing the total number of Shares remaining
available for grant by the number of Outside Directors receiving an Award on
such date on the automatic grant date, rounded down to the nearest whole Share.
Any further grants shall then be deferred until such time, if any, as additional
Shares become available for grant under the Plan through action of the
stockholders to increase the number of Shares which may be issued under the Plan
or through cancellation or expiration of Awards previously granted hereunder.
           (ii) The terms of each Option granted under this Section 5 shall be
as follows:   (1) the Option shall be exercisable only while the Outside
Director remains a Director of the Company, except as set forth in Section 10
hereof.            (2) the exercise price per Share shall be 100% of the fair
market value per Share on the date of grant of the Option, determined in
accordance with Section 9 hereof.

3

--------------------------------------------------------------------------------




                                 (3) a First Option shall become exercisable in
installments cumulatively as to 33 1/3% of the Shares subject to such First
Option on each of the first, second and third anniversaries of the date of grant
of the First Option;            (4) a Subsequent Option shall become exercisable
as to one hundred percent (100%) of the Shares subject to such Subsequent Option
on the first anniversary of the date of the grant of such Subsequent Option; and
  (5) Notwithstanding the foregoing, exercise of a First Option or Subsequent
Option is subject to those limitations provided in Section 4(e) above.

 


6. Eligibility.            

           Awards may be granted only to Outside Directors. All Awards described
in Section 5 shall be automatically granted in accordance with the terms set
forth in Section 5. In addition, the Board may make discretionary grants of
Options, Restricted Stock and/or Restricted Stock Units to Outside Directors. An
Outside Director who has been granted an Award may, if he or she is otherwise
eligible, be granted an additional Award or Awards in accordance with such
provisions.

           The Plan (as well as any Award granted hereunder) shall not confer
upon any Participant any right with respect to continuation of service as a
Director or nomination to serve as a Director, nor shall it interfere in any way
with any rights which the Director or the Company may have to terminate his or
her directorship at any time.

7. Term of Plan; Effective Date.            

           The Plan shall become effective upon its initial adoption by the
Board and shall continue in effect until it is terminated under Section 16 of
the Plan. No Awards may be issued under the Plan after the tenth (10th)
anniversary of the earlier of (a) the date upon which the Plan is adopted by the
Board or (b) the date the Plan is approved by the stockholders.
 

8. Term of Options.            

           The term of each Option granted pursuant to Section 5 shall be ten
(10) years from the date of grant thereof. The term of each discretionary Option
granted pursuant to the Plan shall have a term specified by the Board at the
time of grant, which term shall not exceed ten (10) years from the date of grant
thereof.
 

9. Exercise Price and Consideration.            

            (a) Exercise Price. The per Share exercise price for the Shares to
be issued pursuant to exercise of an Option shall be 100% of the fair market
value per Share on the date of grant of the Option.             (b) Fair Market
Value. The fair market value shall be determined by the Board; provided,
however, that where there is a public market for the Common Stock, the fair
market value per Share shall be the mean of the bid and ask prices of the Common
Stock in the over-the-counter market on the date of grant, or if no closing bid
and asked prices were reported for such date, the date immediately prior to such
date during which closing bid and asked prices were quoted for such Common
Stock, in each case as reported in The Wall Street Journal or such other source
as the Board deems reliable or, in the event the Common Stock is listed on any
established stock exchange or a national market system, the fair market value
per Share shall be the closing sales price for a share of such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or system on
the date of grant of the Option, or if no bids or sales were reported for such
date, then the closing sales price (or the closing bid, if no sales were
reported) on the trading date immediately prior to such date during which a bid
or sale occurred, in each case, as reported in The Wall Street Journal or such
other source as the Board deems reliable.

4

--------------------------------------------------------------------------------




            (c) Form of Consideration. The consideration to be paid for the
Shares to be issued upon exercise of an Option shall consist entirely of cash,
check, other Shares of Common Stock having a fair market value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Option shall be exercised (which, if acquired from the Company, shall have been
held for at least such holding period as is required in order to avoid a charge
to the Company’s earnings for financial statement purposes), or any combination
of such methods of payment and/or any other consideration or method of payment
as shall be permitted under applicable corporate law, including, without
limitation, by withholding Shares that would otherwise be issued upon the
exercise of such Option, subject to applicable laws and regulations concerning
withholding.             10. Exercise of Option.   (a) Procedure for Exercise;
Rights as a Stockholder. Any Option granted pursuant to Section 5 shall be
exercisable at such times as are set forth in Section 5 hereof; provided,
however, that no Options shall be exercisable prior to stockholder approval of
the Plan in accordance with Section 20 hereof has been obtained. Each
discretionary Option granted pursuant to the Plan shall be exercisable at such
times specified by the Board at the time of grant.

           An Option may not be exercised for a fraction of a Share.

           An Option shall be deemed to be exercised when written notice of such
exercise has been given to the Company in accordance with the terms of the
Option by the person entitled to exercise the Option and full payment for the
Shares with respect to which the Option is exercised has been received by the
Company. Full payment may consist of any consideration and method of payment
allowable under Section 9(c). Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the stock certificate evidencing such Shares, no right
to vote or receive dividends or any other rights as a stockholder shall exist
with respect to the Shares acquired upon exercise of an Option, notwithstanding
the exercise of the Option. A share certificate for the number of Shares so
acquired shall be issued to the Participant as soon as practicable after
exercise of the Option. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the stock certificate is issued,
except as provided in Section 14.

           Exercise of an Option in any manner shall result in a decrease in the
number of Shares which thereafter may be available, both for purposes of the
Plan and for sale under the Option, by the number of Shares as to which the
Option is exercised. The post-termination exercise provisions set forth in
Sections 10(b), 10(c) and 10(d) shall apply to Options automatically granted
pursuant to Section 5, and, to the extent provided by the Board at the time of
grant, to Options granted by the Board pursuant to its discretionary authority.
However, Options granted by the Board pursuant to its discretionary authority
may contain post-termination exercise provisions which differ from those set
forth below.

            (b) Termination of Status as a Director. If an Outside Director
ceases to serve as a Director (other than by reason of the Participant’s death
or the total and permanent disability of the Participant as defined in Code
Section 22(e)(3) and subject to Section 4(e) hereof), he or she may, but only
within thirty-six (36) months from the date he or she ceases to be a Director of
the Company, exercise his or her Option to the extent that he or she was
entitled to exercise it at the date of such termination. Notwithstanding the
foregoing, in no event may the Option be exercised after its term set forth in
Section 8 has expired. To the extent that such Outside Director was not entitled
to exercise an Option at the date of such termination, or does not exercise such
Option (which he or she was entitled to exercise) within the time specified
herein, the Option shall terminate. For the avoidance of doubt, if the Outside
Director commits an act described in Section 4(e) hereof, neither the Outside
Director nor his or her estate shall be entitled to exercise any Option
whatsoever and the Option shall terminate as of the date of determination
pursuant to Section 4(e) hereof.             (c) Disability of Participant.
Notwithstanding Section 10(b) above, in the event an Outside Director is unable
to continue his or her service as a Director of the Company as a result of his
or her total and permanent disability (as defined in Section 22(e)(3) of the
Code), he or she may, but only within twenty-four (24) months from the date of
such termination, exercise his or her Option to the extent of the right to
exercise that would have accrued had the Participant remained in Continuous
Status as Director for thirty-six (36) months (or such lesser period of time as
is determined by the Board) after the date of such termination. Notwithstanding
the foregoing, in no event may the Option be exercised after its term set forth
in Section 8 has expired. To the extent that he or she does not exercise such
Option (which he or she was entitled to exercise) within the time specified
herein, the Option shall terminate.

5

--------------------------------------------------------------------------------




           (d) Death of Participant. In the event of the death of a Participant:
            (i) During the term of the Option, if the Participant is, at the
time of his or her death, a Director of the Company and has been in Continuous
Status as a Director since the date of grant of the Option, the Option may be
exercised, at any time within twenty-four (24) months following the date of
death, by the Participant’s estate or by a person who acquired the right to
exercise the Option by bequest or inheritance, but only to the extent of the
right to exercise that would have accrued had the Participant continued living
and remained in Continuous Status as Director for thirty-six (36) months (or
such lesser period of time as is determined by the Board) after the date of
death. Notwithstanding the foregoing, in no event may the Option be exercised
after its term set forth in Section 8 has expired.              (ii) Within
three (3) months after the termination of Continuous Status as a Director, the
Option may be exercised, at any time within six (6) months following the date of
death, by the Participant’s estate or by a person who acquired the right to
exercise the Option by bequest or inheritance, but only to the extent of the
right to exercise that had accrued at the date of termination. Notwithstanding
the foregoing, in no event may the option be exercised after its term set forth
in Section 8 has expired.   11. Restricted Stock.               (a) General.
Restricted Stock may be issued to an Outside Director at the discretion of the
Board, in accordance with this Section 11. The Board shall specify the terms,
conditions and restrictions related to the Restricted Stock, including the
number of Shares and the vesting restrictions (if any) applicable to the Shares.
The Board shall also establish the purchase price, if any, and form of payment
for the Restricted Stock; provided, however, that if a purchase price is
charged, such purchase price shall be no less than the par value of the Shares
to be purchased, unless otherwise permitted by applicable state law. In all
cases, legal consideration shall be required for each issuance of Restricted
Stock.   (b) Repurchase or Forfeiture. Unless the Board determines otherwise,
the Award Agreement evidencing a Restricted Stock Award granted under Section 11
shall grant the Company, upon the termination of the Participant’s Continuous
Status as a Director for any reason, the forfeiture of unvested Shares acquired
pursuant to an Award of Restricted Stock (or the right to repurchase such Shares
at the Outside Director’s original purchase price if the Outside Director paid a
price to acquire such Shares).   (c) Other Provisions. Restricted Stock shall be
evidenced by an Award Agreement which shall contain such other terms, provisions
and conditions not inconsistent with the Plan as may be determined by the Board
in its sole discretion.   (d) Rights as a Stockholder. Upon the issuance of the
Restricted Stock, the Participant shall have rights equivalent to those of a
stockholder and shall be a stockholder when his or her issuance or purchase is
entered upon the records of the duly authorized transfer agent of the Company.
No adjustment shall be made for a dividend or other right for which the record
date is prior to the date of the Restricted Stock issuance, except as provided
in Section 14 of the Plan.

6

--------------------------------------------------------------------------------




           (e) Certificates for Restricted Stock. Restricted Stock granted
pursuant to the Plan may be evidenced in such manner as the Board shall
determine. Certificates or book entries evidencing shares of Restricted Stock
must include an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Restricted Stock, and the Company may, in it
sole discretion, retain physical possession of any stock certificate until such
time as all applicable restrictions lapse.             (f) Section 83(b)
Election. If a Participant makes an election under Section 83(b) of the Code to
be taxed with respect to the Restricted Stock as of the date of transfer of the
Restricted Stock rather than as of the date or dates upon which the Participant
would otherwise be taxable under Section 83(a) of the Code, the Participant
shall be required to deliver a copy of such election to the Company promptly
after filing such election with the Internal Revenue Service.   12. Restricted
Stock Units.               (a) General. An Outside Director selected by the
Board may be granted an award of Restricted Stock Units in the manner determined
from time to time by the Board. The number and terms and conditions of
Restricted Stock Units shall be determined by the Board.   (b) Vesting and
Distribution. The Board shall specify the date or dates on which the Restricted
Stock Units shall become fully vested and nonforfeitable, and may specify such
vesting conditions as it deems appropriate, including continued service as a
Director or conditions based on one or more performance criteria. The Board
shall specify, or permit the Participant to elect, the conditions and dates upon
which the Shares underlying the Restricted Stock Units shall be issued, which
dates shall not be earlier than the date as of which the Restricted Stock Units
vest and become nonforfeitable and which conditions and dates shall be exempt
from or subject to compliance with Section 409A of the Code. Restricted Stock
Units may be paid in cash, Shares, or both, as determined by the Board. On the
distribution dates, to the extent the Board determines that the Restricted Stock
Units shall be paid in Shares, the Company shall issue to the Participant one
unrestricted, fully transferable Share (or the fair market value of one such
Share in cash) for each vested and nonforfeitable Restricted Stock Unit.   (c)
Rights as a Stockholder. Unless otherwise provided by the Board, a Participant
awarded Restricted Stock Units shall have no rights as a Company stockholder
with respect to such Restricted Stock Units until such time as the Restricted
Stock Units have vested and the Common Stock underlying the Restricted Stock
Units has been issued.   (d) Other Terms. All Restricted Stock Units shall be
subject to such additional terms and conditions as determined by the Board and
shall be evidenced by a written Award Agreement.   13. Nontransferability of
Awards.

           An Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution or pursuant to a qualified domestic relations order (as
defined by the Code or the rules thereunder). The designation of a beneficiary
by a Participant does not constitute a transfer. An exercisable Option may be
exercised during the lifetime of a Participant only by the Participant or a
transferee permitted by this Section.

14. Adjustments Upon Changes in Capitalization; Corporate Transactions.
            (a) Adjustment. Subject to any required action by the stockholders
of the Company, the number of shares of Common Stock covered by each outstanding
Award, the number of shares of Common Stock which have been authorized for
issuance under the Plan but as to which no Awards have yet been granted or which
have been returned to the Plan upon cancellation, expiration or lapse of an
Award, and the number of shares of Common Stock to be granted under the
provisions set forth in Section 5 of the Plan, as well as the price per share of
Common Stock covered by each such outstanding Award, shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Common Stock, or any other increase or
decrease in the number of issued shares of Common Stock effected without receipt
of consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to an Award.            

7
 

--------------------------------------------------------------------------------




            (b) Corporate Transactions. In the event of (i) a dissolution or
liquidation of the Company, (ii) a sale of all or substantially all of the
Company’s assets, (iii) a merger or consolidation in which the Company is not
the surviving corporation, or (iv) any other capital reorganization in which
more than fifty percent (50%) of the shares of the Company entitled to vote are
exchanged, the Company shall give to the Participant, at the time of adoption of
the plan for liquidation, dissolution, sale, merger, consolidation or
reorganization, a reasonable time thereafter within which to exercise the
Option, including Shares as to which the Option would not be otherwise
exercisable, prior to the effectiveness of such liquidation, dissolution, sale,
merger, consolidation or reorganization, at the end of which time the Option
shall terminate, unless the outstanding Option is assumed or an equivalent
Option substituted by the successor corporation (or a parent or subsidiary of
the successor corporation) as described below. In addition, except as otherwise
provided in an Award Agreement, unvested Shares subject to Restricted Stock and
Restricted Stock Unit Awards shall become fully vested immediately prior to the
date of such liquidation, dissolution, sale, merger, consolidation or
reorganization. In connection with such transactions, an Award shall terminate
upon the consummation of the transaction unless the Award is assumed by the
successor or survivor corporation, or a parent or subsidiary thereof, or shall
be substituted for by similar awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices.            15.

Time of Granting Awards.

           The date of grant of an Option pursuant to Section 5 shall, for all
purposes, be the date determined in accordance with Section 5 hereof. The date
of grant of other Awards shall be the date on which the Board makes the
determination granting such Award. Notice of the determination shall be given to
each Outside Director to whom an Award is so granted within a reasonable time
after the date of such grant.

16. Amendment and Termination of the Plan.            (a) Amendment and
Termination. The Board may amend or terminate the Plan from time to time in such
respects as the Board may deem advisable; provided, that, to the extent
necessary and desirable to comply with any applicable law or regulation, the
Company shall obtain approval of the stockholders of the Company of Plan
amendments to the extent and in the manner required by such law or regulation.
           (b) Effect of Amendment or Termination. Any such amendment or
termination of the Plan that would impair the rights of any Participant shall
not affect Awards already granted to such Participant and such Awards shall
remain in full force and effect as if this Plan had not been amended or
terminated, unless mutually agreed otherwise between the Participant and the
Board, which agreement must be in writing and signed by the Participant and the
Company.   17. Conditions Upon Issuance of Shares.

           Shares shall not be issued pursuant to an Award unless the issuance
and delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act of 1933, as
amended, the Exchange Act, the rules and regulations promulgated thereunder,
state securities laws, and the requirements of any stock exchange upon which the
Shares may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance. As a condition to the
issuance of Shares pursuant to an Award, the Company may require the person
acquiring such Shares to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares, if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
relevant provisions of law.

8

--------------------------------------------------------------------------------




18. Reservation of Shares.            

           The Company, during the term of this Plan, will at all times reserve
and keep available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan. Inability of the Company to obtain authority from any
regulatory body having jurisdiction, which authority is deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any Shares hereunder,
shall relieve the Company of any liability in respect of the failure to issue or
sell such Shares as to which such requisite authority shall not have been
obtained.
  

19. Award Agreement.            

           Awards shall be evidenced by Award Agreements in such form as the
Board shall approve.
 


20. Stockholder Approval.            

           The Plan will be submitted for the approval of the Company’s
stockholders within twelve (12) months after the date of the Board’s initial
adoption of the Plan. Awards may be granted or awarded prior to such stockholder
approval, provided that such Awards shall not be exercisable, shall not vest and
the restrictions thereon shall not lapse prior to the time when the Plan is
approved by the stockholders, and provided further that if such approval has not
been obtained at the end of said twelve-month period, all Awards previously
granted or awarded under the Plan shall thereupon be canceled and become null
and void.
 

21. Section 409A.            

           To the extent that the Board determines that any Award granted under
the Plan is subject to Section 409A of the Code, the Award Agreement evidencing
such Award shall incorporate the terms and conditions required by Section 409A
of the Code. To the extent applicable, the Plan and Award Agreements shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including, without limitation, any such regulations or other applicable guidance
that may be issued. Notwithstanding any provision of the Plan to the contrary,
in the event that the Board determines that any Award may be subject to Section
409A of the Code and related Department of Treasury guidance, the Board may
adopt such amendments to the Plan and the applicable Award Agreement (with the
consent of the Participant, to the extent required) or adopt other policies and
procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Board determines are necessary or
appropriate to (a) exempt the Award from Section 409A of the Code and/or
preserve the intended tax treatment of the benefits provided with respect to the
Award, or (b) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance and thereby avoid the application of any
penalty taxes under such Section.


9

--------------------------------------------------------------------------------